IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 2000-CA-00714-SCT
TODD W. DUNN
v.
JUDY H. DUNN



DATE OF JUDGMENT:                   04/20/2000
TRIAL JUDGE:                        HON. DOROTHY WINSTON COLOM
COURT FROM WHICH                    OKTIBBEHA COUNTY CHANCERY COURT
APPEALED:
ATTORNEY FOR                        DAVID MICHAEL BRISOLARA
APPELLANT:
ATTORNEY FOR APPELLEE:              DOLTON W. McALPIN
NATURE OF THE CASE:                 CIVIL - REAL PROPERTY
DISPOSITION:                        AFFIRMED IN PART AND REVERSED AND RENDERED IN
                                    PART - 05/24/2001
MOTION FOR REHEARING
FILED:
MANDATE ISSUED:                     6/14/2001

     BEFORE McRAE, P.J., DIAZ AND EASLEY, JJ.

     EASLEY, JUSTICE, FOR THE COURT:

¶1. Todd W. Dunn ("Todd") appeals this case from the Chancery Court of Oktibbeha County. The case
sub judice involves the reformation of a warranty deed. On September 24, 1999, Judy H. Dunn ("Judy"),
Todd's mother, filed her Complaint for Reformation of Warranty Deed and Other Relief. Judy sought to
have two of three tracts of land removed from her warranty deed made to Todd on September 25, 1998.
The complaint also sought to temporarily and permanently enjoin Todd from taking steps to remove Judy
from the house. Judy filed a Motion for Temporary Relief on October 7, 1999. On October 12, 1999,
Todd filed his Affirmative Defenses, Answers and Counter-Complaint. Judy filed her Answer to the
Counter-Complaint on October 19, 1999. Todd filed his Response to Plaintiff's Motion for Temporary
Relief on October 28, 1999.

¶2. On November 8, 1999, the chancellor held a hearing on temporary relief. On November 22, 1999, the
chancellor signed an order granting Judy exclusive possession and use and occupancy of the residence
during the pendency of the action and immediate possession of her personal items. The chancellor also
allowed the complaint to be amended to add Merchants and Farmers Bank as a party defendant to the
action. Merchants and Farmers Bank filed its answer to the Complaint for Reformation of Warranty Deed
and Other Relief on January 31, 2000.

¶3. The court on February 16, 2000, held the final hearing in this matter. The court on April 3, 2000, issued
its opinion and instructed the Plaintiff to prepare the order. On April 20, 2000, the court entered its
judgment reforming the deed in favor of Judy and denying Todd's counterclaims. On April 21, 2000, Todd
filed a Motion for Reconsideration, Suggestion of Error and Request for Stay of Execution with the lower
court. The court on April 21, 2000, denied the motion.

¶4. On April 26, 2000, Todd's attorney filed a notice of appeal to this Court from the final judgment and the
denial of the Motion for Reconsideration, Suggestion of Error and Request for Stay of Execution. On May
17, 2000, then Chief Justice Lenore L. Prather ordered the Chancery Court of Oktibbeha County to submit
findings of fact in denying the emergency stay. On June 8, 2000, having received the chancellor's findings of
fact, then Presiding Justice Edwin Lloyd Pittman likewise denied the motion for emergency stay of
execution.

¶5. It is from this denial of the motion for emergency stay of execution and from the final judgment the trial
court that Todd now appeals to this Court.

                                                   FACTS

¶6. Judy owned three tracts of real property, consisting of 40 acres with a house, 59.4 acres of pasture land
and an easement. It should be noted for clarification purposes that at different points in the transcript of the
hearing, the 59.4 acres are also described as 60 acres, but it is the same property. Todd is Judy's son. Judy
had lost her long-held employment at Mississippi State University. She had been absent from work for 37
½ days. She had been passing bad checks. Judy had gotten behind on the payments on the house and 40
acres and the other 59.4 acres as well. Both properties, the 40 acres with the house and the 59.4 acres,
were secured by two different lenders. A foreclosure notice on the house and 40 acres ran in the
newspaper. At this point, Judy's family discovered her financial condition. Barbara Dunn Rogers, Judy's
sister-in-law, sister of her deceased husband and wife of attorney Russ Rogers, called Judy about the
foreclosure notice that she saw in the newspaper.

¶7. Attorney Russ Rogers, Judy's brother-in-law and Todd's uncle, prepared the warranty deed conveying
all three tracts of land from Judy to Todd. Rogers stated that he was only trying to help out his family.
Rogers's secretary, Judy Black, was the person who had typed the warranty deed in 1998. Black testified
that she notarized Judy's signature after Judy read and signed the deed in front of her in her office. Black
also testified that Judy asked about the house not being listed in the deed. Black testified that she explained
to Judy that the warranty deed listed the 40 acres and that since the house sat on the 40 acres that the deed
covered everything.

¶8. Jim Cook, senior lending officer at Merchants and Farmers, handled two loans involving the 40 acres
and the 59.4 acres properties, in September 1998 and January 1999. Cook testified that due to the timing
of the pending foreclosure that there was not much time to handle the transactions on the property. Cook
stated that it was his understanding all along that Todd would be borrowing sufficient funds to cover all the
obligations to the mortgage companies on both the 40 acres and 59.4 acres, and he would then in return put
up the 40 acres and 59.4 acres properties as collateral on the loan from Merchants and Farmers. Cook
testified that Judy seemed to understand everything that was going on the day she came in the bank. Judy
did not ask Cook any questions and signed the note.

¶9. Judy deeded all three tracts to Todd. Judy borrowed $24,820.79 in September 1998, to pay off the
mortgage on the 59.4 acres of $16,000.00, to stop the impending foreclosure on the house and 40 acres of
$6,823.41 and $1,753.46 to cover a small personal loan. Todd used the property to secure a note for $65,
000.00 in January 1999, from Merchants and Farmers to pay off the original mortgage of $34,396.70 on
the house and 40 acres with First Nationwide Mortgage Company, $24,820.79 to pay off the loan Judy
made in 1998 with Merchants and Farmers, and $5,782.51 to use for repairs to the house.

                                               DISCUSSION

      I. Did the Court err in its additional findings of facts submitted to the Mississippi Supreme
      Court in support of the Court's denial of the Defendant's Motion for Stay of Execution?

¶10. Todd raises the issue on appeal that the chancellor erred in the additional findings of fact that were
supplied to this Court. On April 21, 2000, Todd's attorney filed a Motion for Reconsideration, Suggestion
of Error and Request for Stay of Execution. The chancellor on or about April 21, 2000, denied the Motion
for Stay of Execution. Todd appealed the denial of the stay of execution on April 26, 2000, to this Court.
On May 17, 2000, then Chief Justice Lenore L. Prather ordered that the Chancery Court of Oktibbeha
County had fifteen (15) days from entry of its order to provide this Court with its findings of fact concerning
the irreparable and disproportionate harm which will occur to Judy W. Dunn and Merchants and Farmers
Bank if the stay were granted. The chancellor supplied her findings to this Court. On June 8, 2000, then
Presiding Justice Edwin Lloyd Pittman, ordered that Todd's Emergency Motion for Stay be denied.

¶11. Todd untimely raised this issue. Todd raised on appeal other issues from the final hearing that dealt
with the reformation of the warranty deed. Any decision of this Court as to the other issues surrounding the
reformation of the warranty deed raised within this same appeal would render the emergency stay of
execution moot by the time this Court decided the reformation issues. This issue as to the emergency stay of
execution which was decided by this Court on June 8, 2000, is moot.

      II. Did the Court commit reversible error in reforming the warranty deed based upon a
      finding of mistake on the part of the Plaintiff?

¶12. This Court has repeatedly stated that it will examine the record and accept the evidence reasonably
tending to support the findings made below, along with all reasonable inferences which may be drawn
therefrom which favor the trial court's finding of fact. In re Estate of Taylor, 609 So. 2d 390, 393 (Miss.
1992). The chancery court as trier of fact has the primary authority and responsibility to assess the
credibility of witnesses. Bryan v. Holzer, 589 So. 2d 648, 659 (Miss. 1991). In Hill v. Southeastern
Floor Covering Co., 596 So. 2d 874, 877 (Miss. 1992), this Court stated that the chancellor's findings
will be upheld unless those findings are clearly erroneous or an erroneous legal standard was applied.

¶13. Todd claims that the trial court erred in finding that the warranty deed in question should be reformed
based upon a mistake by Judy. We agree.

¶14. The standard of proof in reforming a deed is beyond a reasonable doubt. This Court has stated that
"[t]he law in Mississippi is clear that, to prove a mistake in a warranty deed, the party alleging the mistake,
and seeking to reform the deed because of it, must prove the mistake beyond a reasonable doubt."
McCoy v. McCoy, 611 So. 2d 957, 961 (Miss. 1992) (citing Webb v. Brown, 404 So. 2d 1029, 1032
(Miss. 1981)) (emphasis added). The evidence presented to justify reformation of a deed must be sustained
by proof beyond a reasonable doubt. Brown v. King, 214 Miss. 437, 439, 58 So. 2d 922, 923 (1952).

¶15. Judy testified that in 1998 she had gotten behind on the payments on the house and the other 59.4
acres. The house on the 40 acres and the other 59.4 acres both had mortgages, but the mortgages were
with different lenders. Judy testified that Deposit Guaranty National Bank held the trust deed on the 59.4
acres back 1998. She could not remember who held the trust deed on the house and 40 acres. The
mortgage on the house and 40 acres was with First Nationwide Mortgage Company. Judy testified that she
learned of the foreclosure notice running in the newspaper from her sister-in-law, Barbara Dunn Rogers,
sister of Judy's deceased husband, Buddy Dunn.

¶16. She testified that she finally discussed her financial condition with her son, Todd, and they then came to
an agreement on how to stop the foreclosure. Judy testified that she did not agree to deed Todd her house.
She left everything up to Todd to arrange. Judy was asked on cross-examination whether she considered
herself incompetent. She testified that she did not consider herself incompetent nor had she ever pled herself
to be incompetent.

¶17. Judy claims that she never read the deed or the paperwork at the bank. The law in Mississippi is clear
that "a person cannot avoid a written contract which he entered into on the ground that he did not read it or
have it read to him, and that he supposed the terms were different, unless he was induced not to read it or
have it read by fraudulent representation made to him by the other party on which he was entitled to rely."
McCubbins v. Morgan, 199 Miss. 153, 159, 23 So. 2d 926, 927 (1945). A grantor cannot obtain relief
against a conveyance made merely on the ground that the grantor did not read the deed nor have the
contents of the deed explained to him. Id. Judy's testimony that she did not read the deed or understand the
conveyance, was the only evidence presented by Judy which supported her allegations. The trial court
received testimony from Jim Cook, senior lending officer at Merchants and Farmers, and Judy Black,
secretary for attorney Russ Rogers, that contradicted Judy's position. In United States v. Williams, 441
F.2d 637, 645 (5th Cir. 1971), the Fifth Circuit stated as follows:

      Equity will not reform a written contract because of mistake as to the contents of the writing on the
      part of the complaining party, who is able to read but negligently fails to do so, unless there is a mutual
      mistake of fact.

In that case, Williams had received a sketch of the property that with very little effort would have allowed
him to have discovered the true boundary of the property. Williams apparently did not review the sketch.
Because of his own negligence, Williams signed the deed under a mistake of fact that he had regarding the
property. Williams claimed that the engineers did not inform him of the boundary. The court held that there
was no mutual mistake; and therefore, Williams was not entitled to reformation of the deed.

¶18. In the case sub judice, Russ Rogers, Todd's uncle and husband to Barbara Dunn Rogers, was the
attorney who drew up the deed. Russ Rogers drafted a deed that conveyed all three tracts from Judy to
Todd. Tract I was the 40 acres with the house, Tract II was the other 59.4 acres and Tract III was the
easement. All three tracts were clearly listed in one warranty deed. The tract that involved the house and 40
acres was listed first on the deed.

¶19. Jim Cook, senior lending officer at Merchants and Farmers Bank, handled the financing. Merchants
and Farmers made two separate loans with respect to the 40 acres and the 59.4 acres. The first loan was
made in September 1998, to Judy Dunn for $24,576.87. According to Cook, the loan to Judy for $24,
576.87 was paid out as follows: $1,753.46 to cover a small loan Judy already had with Merchants and
Farmers, $16,000.00 to Deposit Guaranty to pay off the mortgage on the 59.4 acres, and $6,823.41 to
Arnold Wise, the attorney for the mortgage company to stop the impending foreclosure on the house and
40 acres. The second loan made by Merchants and Farmers Bank was made to Todd Dunn for $65,
130.00, $65,000.00 in principal and $130.00 in fees. Todd executed a deed of trust dated January 28,
1999, on the house and 40 acres and the 59.4 acres. Cook testified that the $65,000.00 was paid out as
follows: $34,396.70 was paid to First Nationwide Mortgage Company to pay off the mortgage on the
house and 40 acres, $24,820.79 was paid to Merchants and Farmers Bank to pay off the loan made by
Judy in September 1998, and $5,782.51 was paid to Todd to use for repairs to the house.

¶20. Cook was questioned as to the basis of his decision to lend money to Judy and Todd. Cook testified
that he had an understanding that Todd was going to refinance the loan made to Judy and that Todd would
put up the 40 acres and the 59.4 acres as collateral to secure his note. Cook testified as follows:

      Q: Mr. Cook, would you have made the same loan that you made for Todd and for which Todd
      issued a deed of trust to your bank for Judy Dunn?

      A: Would I have made this September of 1998 loan, is that the question? Or the last loan I made to
      Todd for $65,000.00?

      Q: Either one.

      A: I would not have made the $65,000.00 and I would not have made the first one had I not had an
      understanding that it would be refinanced and paid off by Todd.

      Q: So basically Todd would have been the reason that the loan would have been made?

      A: From a credit stand point, yes.

¶21. Cook testified concerning Judy's demeanor that day at the bank and whether she seemed to
understand the transaction. He testified that, in his opinion, Judy did understand the transaction. Cook
testified that Judy just signed the note, a deed of trust and a few things and then just said thanks. According
to Cook, Judy did not ask any questions. There was no proof that Judy had any reason not to read the
paperwork at the bank or was prevented from reading the paperwork.

¶22. Judy Black, secretary for attorney Russ Rogers, prepared the deed for the conveyance between Judy
and Todd in 1998. Black stated that Judy came into her office, and she gave Judy the deed. Black testified
that Judy read the deed. She testified that Judy specifically asked her why the deed did not say anything
about the house. Black explained to Judy that, by listing the 40 acres that the house sat on within the deed,
the deed covered everything. After Judy read the deed, she signed the deed, and Black notarized her
signature.

¶23. The testimony by Black and Cook both contradict Judy's position that she mistakenly deeded the
house and 40 acres to Todd. In fact, Judy's own testimony was that she was not incompetent nor was she
alleging that she was incompetent. No evidence was presented that Judy was in any way impaired or unable
to read or understand what she read. Judy read the deed or at least had the opportunity to read the deed.
The trial court erred in finding that the deed in question should be reformed based upon a mistake by Judy.
Judy did not satisfy the standard of proof to reform a deed beyond a reasonable doubt. The evidence
presented by Judy consisting of her testimony alone did not prove beyond a reasonable doubt that the deed
should have been reformed. All other evidence pointed toward the contrary. The chancellor's decision was
clearly erroneous and is reversed.
     III. Did the Court err as a matter of law in finding that the Defendant had a confidential
     relationship with the Plaintiff?

¶24. The chancellor in the case sub judice defined a confidential relationship by quoting Madden v.
Rhodes, 626 So. 2d 608, 617 (Miss. 1993)(citing Hendricks v. James, 421 So. 2d 1031, 1041 (Miss.
1982)), as follows:

     Whenever there is a relationship between two people in which one person is in a position to exercise
     dominant influence upon the other because of the latter's dependency upon the former, arising either
     from weakness of mind or body, or through trust, the law does not hesitate to characterize such a
     relationship as fiduciary in character.

The chancellor also noted that in Lowery v. Guaranty Bank & Trust Co., 592 So. 2d 79, 83 (Miss.
1991), this Court stated:

     A fiduciary relationship may arise in a legal, moral, domestic or personal context, where there appears
     "on the one side an overmastering influence or, on the other, weakness, dependence, or trust,
     justifiably reposed." Additionally a confidential relationship, which imposes a duty similar to a fiduciary
     relationship, may arise when one party justifiably imposes a special trust or confidence in another, so
     that the first party realizes the care and vigilance that he normally would exercise on entering into a
     transaction with a stranger.

¶25. The chancellor stated that Todd was in a confidential relationship with Judy and used that position to
his benefit. The testimony of Judy Black, the secretary who prepared the warranty deed, was that Judy
read the deed before signing it and even asked a question regarding the deed. Judy specifically asked Black
about the house. Judy had gotten substantially behind on the notes of both properties, the 40 acres with the
house and the 59.4 acres. She had not made any attempt to pay these mortgages. Russ Rogers, the
attorney who prepared the deed in question, was a relative of Judy. Rogers testified that he had offered his
services at no charge "to help my family - my nephew and sister-in-law." Rogers testified that at no point did
anyone ever tell him that the house was not to be included in the deed. Rogers stated that his understanding
was that all the property was to be included in the deed. Todd had arranged for Rogers to prepare the
deed, but Judy came to Rogers's office and read and signed the deed.

¶26. Testimony was presented from Hayes Hunt, Judy's brother, that he had advised Judy before anything
was signed that she could bring everything to him for review before signing. Obviously, Hunt had stressed to
Judy to review what she signed before signing. Judy never carried the deed to Hunt to review.

¶27. Judy had allowed the mortgages on both properties to become delinquent. However, she made no
attempt to prevent the inevitable consequence of the foreclosure of both properties. She exhibited a total
disregard for the consequences. According to only Judy's testimony, she alleged that she did not know that
she conveyed the house and 40 acres to Todd, and she believed that Todd had just paid the mortgage up
to date. However, according Judy's own testimony, she did not make any payments at all on the mortgage
for the months of October, November and December, even though, she alleged that she believed that her
mortgage still existed after the September 1998 transaction. Clearly, Judy was not concerned about making
any mortgage payments at all since she made no payments. Without Todd stepping in and covering both
mortgages, the 40 acres with the house and the 59.4 acres would have been lost in foreclosure and sold to
strangers to cover the debt. The fact that Judy did not make any effort to continue paying any mortgage
payments after the transaction on the house and 40 acres is strong evidence against Judy's claim that she
was to keep the 40 acres with the house and that Todd was only to catch up the debt for her.

¶28. Jim Cook, the banker at Merchants and Farmers, testified that he knew of the impending foreclosure
and the lack of time to do any appraisals as a basis upon which to lend the money. Judy did not seek any
help from the family until her sister-in-law noticed the foreclosure running in the newspaper. Judy obviously
could have taken action before this point. Hunt testified that he offered to help his sister, Judy, out of the
financial condition. Judy never sought Hunt's help, and Hunt provided no financial help.

¶29. Neither Cook nor Black testified that anything from Judy's demeanor indicated that she was being
taken advantage of in this transaction. Judy's own daughter, Carrie Dunn, testified as follows regarding her
knowledge of the transaction when questioned by Todd's attorney:

      Q. Now, Carrie, I know that you know why we're here today. Do you have any knowledge about the
      transaction between your mother and Todd involving avoiding some foreclosures?

      A. Yes, sir.

      Q. Okay. Would you tell the Court what you know about that?

      A. Okay. My mom was about to lose the house and she - it had been ran in the paper like two or
      three times and I had asked her about it. And she said that she was trying to get back at Beverly and
      Bill for some reason. But anyway, she just about lost the house and Todd had talked to her and he
      had asked her did she need any money or anything and she kept telling him 'no'. Well, ah, later on, we
      come to find out that it was fixing to be foreclosed like the next day. So, Todd told her that if he
      wanted to - that if she wanted him to, that he would - she could deed the land to Todd and he would
      pay the house payments and everything and it would be the land and the house and the 60 acres. So,
      she did that because, I mean, she was fixing to lose it. She didn't even care about it.

      Q. She told you that she didn't care?

      A. Uh huh. She said that - I mean, she didn't even want to go there, she didn't care, she had given up.
      I mean, she was just sick of everything, is what she said.

¶30. In determining whether a fiduciary relationship exists, we have to look to see if one person depends
upon another. In re Will & Estate of Varvaris, 477 So. 2d 273, 278 (Miss. 1985). A confidential
relationship arises when a "dominant overmastering influence controls" a dependent person. Murray v.
Laird, 446 So. 2d 575, 578 (Miss. 1984). In Thomas v. Jolly, 251 Miss. 448, 454, 170 So. 2d 16, 19
(1964), this Court stated,

      a deed from a parent to a child alone and of itself raises no presumption of undue influence since, in
      the absence of evidence to the contrary, the parent is presumably the dominant party. This is true
      even though the parent is aged, or aged and infirm.

Even if a presumption of undue influence existed due to a confidential relationship, that presumption can be
rebutted by a showing of clear and convincing evidence to the contrary. Miner v. Bertasi, 530 So. 2d 168,
172 (Miss. 1988).
¶31. While there is no dispute that there exists a family relationship between Todd and Judy, it is clear from
the record as a whole that Todd stepped in to save the property from foreclosure, not to take advantage of
Judy. Judy had let things go to the point that the choices were limited. Judy was the only witness who
supported her claim. Carrie Dunn, Judy's daughter, testified that Judy had refused any help prior to
foreclosure. No witness, when questioned, testified that Todd had any history of deceptive acts or
practices. In fact, no other witnesses' testimony supported the claims made by Judy. While related to Judy,
Todd did not use his relationship to take advantage of her. The chancellor erred in finding that a confidential
relationship existed and that the confidential relationship was used to the benefit of Todd at Judy's
detriment. The evidence shows that Judy had intended to try to get away with never having to pay anything
to live in the house, either in rent or mortgage payments.

      IV. Did the Court err in denying Todd the relief sought in his Counter Complaint?

¶32. Todd claimed in his counterclaim that he was entitled to (1) reimbursement of the costs of cleaning up
Judy's house, (2) damages for various acts of vandalism, (3) damages for infliction of emotional distress, (4)
rent and double-rent, and (5) attorney's fees. On appeal, Todd briefly raises only the issues of rent and
double-rent, costs of repair and the attorney's fees. Therefore, the other issues not raised or addressed on
this appeal are hereby deemed waived.

¶33. Todd cites Miss. Code Ann. § 89-7-25 (1999), stating that a tenant failing or refusing to quit the
premises is liable for double rents from the date of the notice by the landlord to vacate the premises. On
February 22, 1999, Judy was mailed a letter of eviction from Todd Dunn and Carrie Dunn. A final
judgment of eviction was taken in Oktibbeha County Justice Court on March 24, 1999. Todd claims that
he is entitled to $14,800.00 as back rent.

¶34. Todd and his wife, Melissa Dunn, both testified that Judy agreed to pay $500.00 per month rent.
Todd claimed that Judy paid him $200.00 in November 1998 for rent. However, Judy claimed the payment
for $200.00 consisted of two $100.00 bills to give Carrie, her daughter, to use to buy clothes. Judy never
testified that she was paying rent to Todd. There was no written agreement setting out the terms of any
rental agreement.

¶35. Judy's testimony at the final hearing was that she was not living in the house and had not moved into the
house since the temporary hearing. All of the evidence presented by Todd regarding the condition of the
house indicates that the home was uninhabitable. There was no testimony which clearly indicated what
period of time that Judy lived in the home to justify the calculated amount of rent and double rent demanded
by Todd. All that is clear from the record is that since the temporary hearing, where Judy was awarded
temporary use and possession of the home, Judy never returned to the home to live.

¶36. Todd also claims that Judy should pay him $3,000.00 for damages to the house. Todd did not submit
to the trial court any estimate of repairs or statements for repairs made to justify the $3,000.00 figure. All
that was presented to the court placing a monetary amount at all on any damage was Todd's testimony of a
broken window that would cost between $100.00 and $200.00 to replace and a commode that would cost
$140.00 to replace.

¶37. By their testimony, Todd, his wife, Melissa Dunn, and his sister, Carrie Dunn, stated that they did not
damage the house. Todd alleges that Judy was responsible for the damage. Judy denied that she damaged
the house in any way and that she did not know anything about any damage to the house because she had
not been there. Todd did not present any proof that Judy was in any way responsible for the damage done
to the house. All that was presented by Todd was proof that he did not do the damage. Therefore, there
was no evidence presented to substantiate Todd's claim for damages to the house.

¶38. Finally, Todd asserts that Judy should pay his attorney's fees in the amount of $3,000.00. Todd's
contract for the bill with his attorney was introduced to the court. The chancellor properly denied Todd's
request for attorney fees from Judy. Absent statutory authority or contractual provisions, attorneys' fees
cannot be awarded unless punitive damages are also proper. Cenac v. Murray, 609 So. 2d 1257, 1274
(Miss. 1992); Defenbaugh & Co. of Leland Inc. v. Rogers ex rel. Thompson, 543 So. 2d 1164, 1167
(Miss. 1989). There is no statutory authority or contractual provision presented to support attorneys' fees
being granted nor were punitive damages proper under the facts of the case sub judice.

¶39. The chancellor properly denied Todd's counterclaims.

                                             CONCLUSION

¶40. The decision of the lower court is reversed in part and affirmed in part. The evidence presented does
not substantiate the chancellor's decision to reform the deed.

¶41. The decision to reform the deed is reversed and rendered. Todd's counterclaims are unsupported by
the evidence presented and were properly denied by the chancellor. The decision to deny Todd's
counterclaims is affirmed.

¶42. For these reasons, the judgment of the Oktibbeha County Chancery Court is reversed to the extent
that it reformed the warranty deed from Judy H. Dunn to Todd W. Dunn, and judgment is rendered here
for Todd dismissing Judy's complaint and action with prejudice. In all other respects the judgment is
affirmed.

¶43. AFFIRMED IN PART AND REVERSED AND RENDERED IN PART.

     PITTMAN, C.J., BANKS AND McRAE, P.JJ., SMITH, MILLS, WALLER, COBB AND
     DIAZ, JJ., CONCUR.